Citation Nr: 1115888	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from March 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The record shows that a VCAA letter dated February 2008 provided the Veteran such notice. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes Social Security Administration (SSA) records, VA examination reports, VA treatment records, private treatment reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2010).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis

In this case, the Veteran contends that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In the February 2011 Informal Hearing Presentation, the Veteran's representative contends that the impact of the Veteran's posttraumatic stress disorder (PTSD) and diabetes mellitus prevent him from securing and maintaining substantially gainful employment.  

After a review of all the evidence, the Board concludes that entitlement to TDIU is not warranted for any period.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU because, while he has three service-connected disabilities, including at least one disability (PTSD) that is rated at 40 percent or more, the additional service-connected disabilities do not bring the combined rating to 70 percent or more.  The combined service-connected disability rating for all service-connected disabilities (PTSD, diabetes mellitus, and chronic sinusitis) is 60 percent.  Because the Veteran has three service-connected disabilities, the combined schedular disability rating of all disabilities must be at least 70 percent to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration for TDIU.   

In order to have his three service-connected disabilities instead recognized as a single disability for VA disability compensation purposes under 38 C.F.R. § 4.16(a), to lower the schedular criteria for TDIU consideration, the Veteran contends that his service-connected PTSD and diabetes mellitus arise from a common etiology: his military service in Vietnam.

The Board does not agree that the two service-connected disabilities of PTSD and diabetes arise from the same etiology.  DSM-IV § 309.81 states that PTSD has its origins in a traumatic event or events in which the person was exposed to actual or threatened death or serious injury and the person's response was intense fear, helplessness, or horror.  Disturbance symptoms all flow from that traumatic event or events.  On the other hand, the Veteran's service-connected diabetes mellitus has its origins in a presumption of chemical exposure to herbicides, generally in use while he was present in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309 (2010).  No medical evidence has been offered to show that a biochemical interaction from herbicides has any medical relationship to the traumatic events that are the basis of the Veteran's mental disorder.  The events reported by the Veteran did not reveal intense fear, helplessness, or horror as a result of exposure to herbicides and were not cited by physicians in their diagnoses of PTSD.  PTSD is also not a disorder for which a presumption of exposure to herbicides warrants service connection.  
38 C.F.R. § 3.309.

Moreover, even if the Veteran's PTSD and diabetes were found to be of common etiology so as to be considered one disability, such a finding is of no benefit to the Veteran because he already has at least one disability that is rating at least 40 percent disabling (PTSD rated 50 percent disabling), and he still has a third service-connected disability of septal deviation with chronic sinusitis that is rated as 10 percent disabling.  The common etiology exception under 38 C.F.R. § 4.16(a) is only for the purpose of obtaining at least one disability that is at least 40 percent or more, something that the Veteran's PTSD rating of 50 percent already establishes.  For this reason, even if PTSD and diabetes were recognized as of common etiology, the combined disability rating to be eligible for schedular consideration for TDIU under 38 C.F.R. § 4.16(a) would still not be met because the actual combined disability ratings would still be 60 percent, which with the 10 percent rating for septal deviation with chronic sinusitis does not combine to 70 percent that is needed for schedular consideration for TDIU under 38 C.F.R. § 4.16(a). 

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The U.S. Court of Appeals for Veterans Claims (CAVC) has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In this case, the Veteran has a high school diploma and has taken some college classes, but does not have a degree.  Upon discharge from the Army, the Veteran worked as a truck driver for seven years.  The Veteran then spent three years as a bus driver for Butte College.  The Veteran then spent another 22 years as a truck driver until 2000, when he sustained multiple injuries during employment, and could not perform his required duties any longer due to the post-service employment injuries.  Upon being given a disability retirement in 2000, the Veteran bought a wrecker and was working on starting up a business when he was involved in an automobile accident in 2002 and became unable to work.

On the question of whether the Veteran's service-connected disabilities render the Veteran unable to obtain or maintain substantially gainful employment, the Court has held that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, but also may not ignore medical evidence that makes such differentiation.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the competent medical evidence that is of record has so differentiated the cause of the Veteran's unemployability, demonstrating that unemployability is attributable entirely to non-service-connected physical disabilities caused by a post-service employment injury, and further demonstrating that the unemployability was established years before the Veteran's complained of or filed claims for service connection for later service-connected disabilities.  For this reason, the Board finds that the Veteran's total occupational impairment is shown by the weight of the evidence to be caused by non-service-connected disabilities.  

In October 2000, the Veteran was given a disability retirement from his position as a truck driver due to post-service injuries incurred in a fall from the cab of his truck, where he injured his left knee, left shoulder, left ankle, and back.  In a March 2001 private examination, the private examiner reported that the Veteran was injured in September 2000, while working as a truck driver.  In an October 2001 private examination, the Veteran reported that he would like to work for the same employer, but did not think he could do the job because of his ankle injury.  In a November 2001 private treatment record, the Veteran reported that he stopped working in October 2000, due to injuries to his left knee, left shoulder, back, and left ankle, incurred in a fall from the cab of his truck.  

During treatment in November 2001, when reporting a medical history, the Veteran made no reference to experiencing any symptoms or problems associated with the later service-connected PTSD, diabetes, or chronic sinusitis.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In a February 2002 private treatment report, the private examiner opined that, because of the Veteran's (non-service-connected) ankle and low back injury, he would not be able to continue working as a truck driver, doing the job he was doing.  In an August 2003 SSA disability report, the Veteran reported he had not been seen by a doctor for any emotional or mental problems that limited his ability to work, and that the illnesses that limited his ability to work were only the (non-service-connected) broken left ankle, left shoulder, fractured lower back, and high blood pressure.  In an August 2003 SSA personal information sheet, the Veteran reported that he lost his job because of a (non-service-connected) back and leg injury.  In the May 2006 VA Agent Orange examination, the Veteran reported being disabled after a post-service work-related injury at a bakery, where the Veteran worked as a truck driver.  

An October 2006 VA PTSD examination reflects notations of severe social impairment, with a GAF score of 45, which reflects serious symptoms or serious impairment in social and occupational functioning.  The October 2006 VA examiner opined that the Veteran certainly had severe impairment, and it would have to be certain jobs under certain circumstances where the Veteran would be able to work as far as the PTSD is concerned, but could not say that the Veteran was unable to work because of the PTSD within itself.  

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  The Veteran is in receipt of disability benefits by the Social Security Administration (SSA), which explicitly found him unable to work due entirely to the non-service-connected lower back, left shoulder, and left ankle disabilities; the service-connected disabilities played no role in the SSA determination that the Veteran was unemployable.  The Board notes that the Veteran did not even mention his PTSD or diabetes mellitus or symptoms of chronic sinusitis to the SSA at anytime.  Such omission by the Veteran reflects his own belief, consistent with other medical findings of record, that show that any symptomatology attributable to the later service-connected disabilities produced no occupational impairment at the time SSA determined the Veteran to be unemployable.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The weight of lay and medical evidence shows that PTSD, diabetes mellitus, and chronic sinusitis do not significantly contribute to occupational impairment and, more specifically, to the Veteran's unemployability, which was established by SSA and medical opinion evidence as related to a post-service work-related injury that occurred years prior to the Veteran even filing a claim for VA compensation.  The Veteran must avoid strenuous activities due to his ankle, shoulder, and low back disabilities, as he has limited range of motion in those spheres; however, these disabilities are not service-connected and cannot be used in determining whether the Veteran is entitled to a TDIU.  

In considering the occupational impairment caused by the service-connected disabilities, including on the ability to obtain (secure) and maintain (follow or retain) substantially gainful employment, the Veteran's PTSD manifests occupational impairment due to symptoms of depression, difficulty concentrating, social isolation, nightmares, and hypervigilance.  The Veteran's diabetes mellitus manifested occupational impairment due to symptoms of requiring insulin and restricted diet.  The Board finds that the Veteran's service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.  

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


